Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyunseok Park on 11/12/2021.
The application has been amended as follows: 
	In claim 1, the number “0.92” in line 4 has been changed to “0.30”.

	Claims 5-7 have been canceled.


Allowable Subject Matter
Claims 1-4 are allowed. Drawings submitted on 5/5/2021 have been accepted.
The following is an examiner’s statement of reasons for allowance: the above claims are allowed over the closest prior art of record, WO 2014/181891 to Kamata et al. (English equivalent US 2016/0093885). Kamata et al. teaches that the additional element M is uniformly dispersed inside the particles of the cathode active material ([0106]; [0134]), but does not define the uniformity in a quantitative manner. Applicant has performed the prior art method and reported data in the Declaration submitted on 5/24/2021. Both parties agreed that Experimental Procedure A more closely .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        



/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725